Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4-13, 27-28 and 30-40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding the previous grounds of rejection under 35 U.S.C. §101, Examiner notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance, the current amendments to the claims are not directed to an abstract idea because the claim limitations when considered in combination provide an integration of the abstract idea into a practical application. The combination of elements recites a specific improvement over prior art systems by allowing real-time generation of a bolus calculation based on real-time continuous glucose monitoring sensor data and data processed or stored by another app indicating a bolus value, which provides for bolus calculation to occur in real-time to eliminate the value from being determined too late.  When the bolus value is determined too late, dangerous side effects to the patient can be incurred (Specification [0004]), which are eliminated through the real-time 

The primary reason for the allowance of the claims of the instant application is the inclusion of the combination of receiving third party data processed or stored by a third party application data in the CGM app through an API, and using the data in combination with real-time data from the CGM sensor to generate a bolus calculation and authenticating the received data from the third party application, where the data is only used to generate the bolus calculation if the third party application authentication is successful as in Claims 1 and 27, which distinguish over the prior art.  

Estes et al. (US 2016/0038675 A1) discloses a continuous glucose monitoring application running on a first device collecting data from a sensor.
Estes et al. (US 2015/0151050 A1) discloses receiving data through an API to generate a bolus calculation in combination with the sensor data of the CGM.
Mensinger et al. (US 2016/0232322 A1) discloses authenticating data to approve receiving data to the dedicated application.
A. Kawaguchi, S. Russell and Guoliang Qian ("Security issues in the development of a wireless blood-glucose monitoring system," 16th IEEE Symposium Computer-Based Medical Systems, 2003. Proceedings., 2003, pp. 102-107) discloses authentication of information transmission in a wireless blood glucose monitoring system.

However, Estes, Estes, Mensinger and Kawaguchi do not teach the combination of receiving third party data processed or stored by a third party application data in the CGM app through an API, and using the data in combination with real-time data from the CGM sensor to generate a bolus calculation and authenticating the received data from the third party application, where the 
The dependent claims 2, 4-13, 28 and 30-40 are allowed because they depend on claims that are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626